J-S52005-20

                                   2021 PA Super 57



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW WIGGINS                            :
                                               :
                       Appellant               :   No. 672 EDA 2020

             Appeal from the PCRA Order Entered January 21, 2020
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0001188-2018


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.

OPINION BY PANELLA, P.J.:                                 Filed: April 1, 2021

        Matthew Wiggins appeals from the order entered in the Court of

Common Pleas of Montgomery County that dismissed his first and timely

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). See 42

Pa.C.S.A. §§ 9541-9546. Wiggins asserts his plea counsel was ineffective for

failing to file a Rule 600 motion on his behalf, given that over 365 days had

elapsed between the Commonwealth’s filing of a criminal complaint against

him and his acceptance of a guilty plea. See Pa.R.Crim.P. 600. We affirm.

        By way of background, the Commonwealth filed a criminal complaint

against Wiggins on January 11, 2018. Although Wiggins’s case had been

placed on several trial lists throughout the year, Wiggins eventually entered

into a negotiated guilty plea to one count of stalking on January 28, 2019.

____________________________________________


   Former Justice specially assigned to the Superior Court.
J-S52005-20



See 18 Pa.C.S.A. § 2709.1(a)(1). The court then sentenced Wiggins to a

sentence of time served (seven days) to seven years of incarceration. Wiggins

did not file a post-sentence motion or direct appeal.

     Several months later, Wiggins filed a pro se PCRA petition, which was

thereafter amended to include an allegation that plea counsel was ineffective

for failing to file a Rule 600 motion. Ultimately, the PCRA court dismissed

Wiggins’s petition without a hearing.

     In this appeal, Wiggins raises one issue for our review:

         Did the PCRA court err in denying his petition without a hearing
         because his guilty plea hearing was more than 365 days after
         the Commonwealth’s filing of a criminal complaint, counsel was
         ineffective for failing to file a Rule 600 motion, and the
         Commonwealth did not demonstrate that it was duly diligent in
         bringing his case to trial?

See Appellant’s Brief, at 3.

      Implicitly, Wiggins contends that the PCRA court erred by failing to hold

an evidentiary hearing to both establish the factual basis for his Rule 600 claim

and simultaneously demonstrate his counsel’s ineffectiveness. See id., at 6.

Wiggins asserts that his counsel’s refusal to file a Rule 600 motion effectively

forced him into taking a plea. However, the PCRA court found the

Commonwealth did not violate Wiggins’s Rule 600 rights. As a result, the court

concluded that Wiggins was not entitled to an evidentiary hearing because

there were no genuine issues of material fact. See PCRA Court Opinion,

6/2/20, at 2, 5.




                                      -2-
J-S52005-20



      We review a PCRA court’s decision to dismiss a petition without a hearing

for an abuse of discretion:

      Our review of a PCRA court's decision is limited to examining
      whether the PCRA court's findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. We view the findings of the PCRA court and the evidence of
      record in a light most favorable to the prevailing party. With
      respect to the PCRA court's decision to deny a request for an
      evidentiary hearing, or to hold a limited evidentiary hearing, such
      a decision is within the discretion of the PCRA court and will not
      be overturned absent an abuse of discretion.

Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015) (internal citations

and quotation marks omitted).

     As Wiggins’s Rule 600 claim is inherently an allegation of ineffective

assistance of counsel, we are cognizant that:

      Counsel is presumed effective, and an appellant has the burden
      of proving otherwise. In order for Appellant to prevail on a claim
      of ineffective assistance of counsel, he must show, by a
      preponderance of the evidence, ineffective assistance of counsel
      which so undermined the truth-determining process that no
      reliable adjudication of guilt or innocence could have taken place.

      To prevail on his ineffectiveness claims, Appellant must plead and
      prove by a preponderance of the evidence that: (1) the underlying
      legal claim has arguable merit; (2) counsel had no reasonable
      basis for his action or inaction; and (3) Appellant suffered
      prejudice because of counsel's action or inaction.

Commonwealth v. Presley, 193 A.3d 436, 442 (Pa. Super. 2018) (internal

citations and quotation marks omitted). As to the last prong specifically, if the

petitioner establishes that counsel failed to pursue a meritorious Rule 600

claim, prejudice is established because success on the claim would have




                                      -3-
J-S52005-20



entitled the petitioner to full discharge. See Commonwealth v. Maddrey,

205 A.3d 323, 327-28 (Pa. Super. 2019).

      In 2012, the Pennsylvania Legislature enacted a new Rule 600, effective

as of July 1, 2013. The general dictates of the new Rule 600 remained the

same as they were prior to its adoption: Rule 600 requires either the tendering

of a plea deal or a case to be called to trial within 365 days from the date on

which the criminal complaint was filed. See Pa.R.Crim.P. 600(A)(2)(a).

Specifically, the point in time 365 days after the complaint is filed is known as

the “mechanical run date.” Commonwealth v. McNear, 852 A.2d 401 (Pa.

Super. 2004). If the defendant is not brought to trial within the time required

by the rule, he or she may, at any time before trial, file a written motion

seeking dismissal of all charges with prejudice. See Pa.R.Crim.P. 600(D)(1).

      Under the old Rule 600, the mechanical run date could be exceeded

through calculation of an adjusted run date by an accounting of two mutually

exclusive   categories:    “excludable      time”   and    “excusable    delay.”

Commonwealth v. Goldman, 70 A.3d 874, 879 (Pa. Super. 2013). Our case

law emphasized that “[e]xcludable time is delay that is attributable to the

defendant or his counsel. Excusable delay is delay that occurs as a result of

circumstances beyond the Commonwealth’s control and despite its due

diligence.” Id. (citation omitted). Dismissal of charges was then warranted if,

after subtracting all excludable and excusable time, the defendant had not

been brought to trial within the term of the adjusted run date. See id.




                                      -4-
J-S52005-20



        The new Rule 600 eliminated the distinction between these two buckets

of removable calculable time. Under its new verbiage, “periods of delay at any

stage    of   the   proceedings   caused   by   the   Commonwealth     when    the

Commonwealth has failed to exercise due diligence” forms the basis of what

is known as “includable time.” See Pa.R.Crim.P. 600(C)(1). Conversely, all

other periods of delay are excluded from the Rule 600 calculation. See id.

        Inherently, then, when a court is faced with a Rule 600 motion asserting

a facial violation of the new Rule 600, the onus is on the Commonwealth to

demonstrate that it engaged in due diligence in at least being capable of

bringing a defendant to trial within the prescribed time parameters. The

Commonwealth must show due diligence by a preponderance of the evidence.

See Commonwealth v. Selenski, 994 A.2d 1083, 1089 (Pa. 2010). “Due

diligence is a fact-specific concept that must be determined on a case-by-case

basis. Due diligence does not require perfect vigilance and punctilious care,

but rather a showing by the Commonwealth that a reasonable effort has been

put forth.” Commonwealth v. Moore, 214 A.3d 244, 249 (Pa. Super. 2019)

(citation omitted).

        Our Supreme Court in Commonwealth v. Mills clarified that time

attributable to the natural progression of a case through the court system

(e.g., the time between the preliminary hearing and the formal arraignment

or pre-trial conference) is not considered “delay” and therefore is not

excludable for the purposes of Rule 600. See 162 A.3d 323, 325 (Pa. 2017).

However, if the court, itself, engaged in what is referred to in Mills as “judicial

                                       -5-
J-S52005-20



delay,” such action, in most circumstances, could be excluded from the Rule

600 calculation. See id. (distinguishing between ordinary trial preparation and

judicial delay as, for example, a result of scheduling concerns). Accordingly,

when determining the existence and import of delay for computational

purposes, trial courts must exercise discretion to ascertain whether the period

of time at issue is a delay attributable to the parties, the natural progression

of the case, or the court's own calendar when the parties are prepared to

proceed. See id. (stating that “where a trial-ready prosecutor must wait

several months due to a court calendar, the time should be treated as ‘delay’

for which the Commonwealth is not accountable”).

       A timely Rule 600 motion requires the Commonwealth to establish that

it   exercised   due   diligence   in   bringing   a   defendant   to   trial.   See

Commonwealth v. Colon, 87 A.3d 352, 359 (Pa. Super. 2014) (noting that

the “failure of the Commonwealth to commence trial within 365 days from the

filing of the complaint constitutes a technical Rule 600 violation[, and] the

Commonwealth has the burden of demonstrating by a preponderance of the

evidence that it exercised due diligence”).

       Here, however, Wiggins attempts to demonstrate that trial counsel was

ineffective for failing to pursue a Rule 600 claim on collateral review.

Therefore, in this context, Wiggins bears both the burden of demonstrating

that there was arguable merit to the proposed motion and that he was

prejudiced by the failure of trial counsel to pursue it. See Commonwealth v.

Natividad, 938 A.2d 310, 322 (Pa. 2007) (“A PCRA petitioner must exhibit a

                                        -6-
J-S52005-20



concerted effort to develop his ineffectiveness claim and may not rely on

boilerplate allegations of ineffectiveness.”).

      Even reading Wiggins’s brief generously, containing only three pages of

argument, we are unable to locate the precise reasons he believes the PCRA

court erred in dismissing his Rule 600 claim. Instead, the gravamen of his

contention is that the PCRA court erred by denying him a hearing that would

have allowed him to develop a factual basis for his claim. See Appellant’s

Brief, at 7. We have repeatedly emphasized that “[t]here is no absolute right

to an evidentiary hearing on a PCRA petition, and if the PCRA court can

determine from the record that no genuine issues of material fact exist, then

a hearing is not necessary.” Commonwealth v. Jones, 942 A.2d 903, 906

(Pa. Super. 2008). “[T]o obtain reversal of a PCRA court's decision to dismiss

a petition without a hearing, an appellant must show that he raised a genuine

issue of fact which, if resolved in his favor, would have entitled him to relief,

or that the court otherwise abused its discretion in denying a hearing.”

Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011).

      The PCRA court provided an overview of the law applicable to Rule 600

and found that there were 195 excludable days between the filing of the

criminal complaint and the date when Wiggins pleaded guilty. See PCRA Court

Opinion, 6/2/20, at 5. Although the PCRA court’s analysis and disposition

adopts the Commonwealth’s position without detailed elaboration, see id.,

Wiggins has not directly refuted the PCRA court’s conclusion as to his Rule 600

claim, other than by resorting to unsubstantiated speculation and a series of

                                      -7-
J-S52005-20



“ifs.” See, e.g., Appellant’s Brief, at 9 (“It is only if the judicial docket

precluded the case being called prior to the expiration of the mechanical run

date … can the period of time … be excludable.”).

      Wiggins’s contention primarily centers on the fact that there is no

evidentiary record to assess the arguable merit of his Rule 600 claim. He

contends that his “case was placed on the trial list 5 times before [he] was

forced to plead guilty.” Id. However, Wiggins does not tie this purported fact

into any kind of Rule 600 discussion or how that fact alone materially

controverts the PCRA court’s ultimate Rule 600 determination. In an attempt

to augment his position that he was repeatedly placed on different trial lists,

Wiggins merely states that there is no evidence that: (1) the case was placed

on the earliest possible trial court date; or (2) the Commonwealth requested

for him to have an earlier trial court date. See id., at 8-9. Wiggins then

concludes by maintaining that “if it cannot be established that the time from

[his first trial listing date] is excludable[,] the Rule 600 [claim] has arguable

merit.” Id., at 9.

      Simply put, Wiggins’s argument improperly shifts the burdens of

production and proof under the PCRA. In order to justify a hearing on his

claims, Wiggins must assert facts that create a material dispute. Here, Wiggins

has not explicitly identified the “legitimate material factual disputes” he

alleges would warrant a hearing nor has he even once cited to anything in the

record. See Commonwealth v. Watkins, 108 A.3d 692, 735 (Pa. 2014).




                                      -8-
J-S52005-20



      Specifically, he has not alleged that the Commonwealth either failed to

alert the court of Rule 600 implications when the case was continued or

otherwise failed to exercise due diligence. Instead, he merely asserts that

there “is no evidence that the Commonwealth could not request that the case

be brought to trial prior to the expiration of Rule 600.” Appellant's Brief, at 9.

      Wiggins bore the burden of alleging that the Commonwealth failed to

exercise due diligence. Opining, without evidence, that it is possible that the

Commonwealth failed to do so does not satisfy this burden. In the absence of

an allegation of fact capable of supporting a finding that the Commonwealth

failed to exercise due diligence, there was no material dispute of fact that

required a hearing.

      Accordingly, we cannot conclude that the PCRA court’s denial of

Wiggins’s petition without an evidentiary hearing was an abuse of discretion.

As such, Wiggins is not entitled to relief, and we affirm the PCRA court’s

dismissal of his petition.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:4/1/21

                                      -9-